DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application is being examined under the first to invent, pre-AIA , [hereinafter "FTI"] provisions. 
If, however, this application's status as subject to FTI provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Status and Pending Claims
01.	This Office Communication responds to Applicant's 8/13/2021 Response. 
The 8/13/2021 Response follows the 7/21/2021 Office Action denying entry of the 7/13/2021 AFCPP-2.0 Response. 
The claims filed with the 8/13/201 Response, which are the pending claims, have the claims filed with 4/20/2021 Response as the immediate prior version for the pending claims. 
The 8/13/2021 Response amends claims 1-4, 6-10, 12-15, 17-19 so they recite "a switching element formed on [a] substrate" and they do not recite "and wherein an off current of the thin film transistor is less than 10^-7 A. 
The 8/13/2021 Response cancels claims 5, 11, 16, and 20, and adds new claims 21-24.
Election by Prior Presentation

GROUP I.	Including previously presented and examined product claims 6 and 12, classified in CPC H01G 9/2036, 2040 (claims reciting InGaZnO and Gold layers for electrodes, but not including anything about conductivity of the channel). 
GROUP II.	Including new product claims 23 and 24, classified in CPC H03C 2200/0066 (new claims reciting conductivity of the channel, but including anything about the electrodes). 
GROUPS I and II share linking claims 1 and 7. 
Inventions of GROUPs I and II are related as subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Restricting the above-identified inventions for examination purposes is proper because they are independent or distinct for the reasons below, and there would be serious search and examination burden if restriction is not required. 
In the case of subcombinations, possibly usable together, the inventions are distinct if both of the following can be shown: (1) if they are not obvious variants, and (2) if it is shown that, at least, one subcombination is separately usable. See M.P.E.P. § 806.05(d).
The above-identified inventions of GROUPs I and II are distinct from each other because of the following reasons. 
In the instant case, the subcombination in claims of GROUP I (the electrode material) and the subcombination of the claims in GROUP II (conductivity of the channel) do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
They are also separately usable. For example, inventions of GROUP I can be used separately from any of the inventions of GROUP II, and is directed to the specific materials forming the drain and source electrodes, which does not require the specifics of the subcombination of GROUP II (the conductivity of the channel); inventions of GROUP II can be used separately from any of the inventions of GROUP I, and are directed to the conductivity of the channel, which does not require the specifics of the subcombination of GROUP I. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs I and II, together, is a serious burden on Examiner because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden" on Examiner is established. 
Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112, first paragraph, or both.
The second prong of the test, therefore, is also satisfied.

If claims directed to invention of GROUPs I and II were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claims 23 and 24, which are is not directed to GROUP I, however, are newly presented, after claim(s) directed to GROUP I received an action on the merits. See, for example, the previous Office Action(s), wherein the then pending claim(s) did not include any directed to inventions of GROUP II.
Invention of GROUP I, therefore, is constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, new claims 23 and 24, which are not directed to GROUP I, are withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
In view of the previous Office Action(s), Applicant's constructive election of invention of GROUP I, for prosecution on the merits, is Final.
The Affidavits/Declaration
03.	The resubmission of the affidavits submitted in 13/243,244, 13/097,572, and 12/504,116 is noted. They are also noted to be identical, textually. Accordingly, only the affidavit submitted in 12/504,116 will be addressed, as the analysis would be applicable to the other two as well. 
The affiants declare the statements to be true and are made with knowledge that willful false statements are punishable under 35 USC 1001 and 
The affidavit has been considered and not found persuasive for the following reasons. 
Since the affiants are authors of the Narushima paper, while many of whom are simultaneously named inventors of this application:
(1) an assertion that is to the determinant of the application's claims will be used as an admission against interest; and 
(2) to be more than a baseless contention, and to allow the independent verification/confirmation of the asserted matter(s) detracting from the Narushima paper, to be persuasive, the asserted matter(s) must be supported by bases in fact. 
For the purposes of pending claims, the affidavit has been considered as best as possible. 
37 CFR § 1.52(a)(1)(v), however, requires the papers to be "[p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition." 
The affidavit/declarations filed with the 8/13/2021 Response fail to adhere to 37 CFR § 1.52(a)(1)(v) because they are NOT in a from having sufficient clarity and contrast to permit direct reproduction of readily legible copies, nor do they permit electronic capture by use of digital imaging and optical character recognition.
In Response to this action, Applicant must refile the affidavits/declarations so they adhere to the requirements of 37 CFR § 1.52(a)(1)(v).
Correction is required. 
35 U.S.C. § 103 Rejections of the Claims
04.	The following is a quotation of 35 U.S.C. § 103(a), providing the legal basis for the obviousness rejection(s) in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
05.	Claims 1-4, 7-10, 13-15, and 17-19, and 21-22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over "TFT Fabricated in Single-Crystalline Transparent Oxide Semiconductor," by Nomura, Science 300, 169 (2003) (hereinafter "Nomura"), further in view of "Amorphous Transport Conductive Oxide …," by Orita, Philosophical Magazine V.8, No. 5, 501-515 (2001) (hereinafter "Orita"), "A p-type A-Oxide Semiconductor and Room T Fabrication …," by Narushima, Advanced Materials V.15, No. 17, pp. 1409-1412 (2003) (hereinafter "Narushima"), PGPUB US 2003/0184221 to "Mishima," "New n-Type Transparent Conducting Oxides," by Tadatsugu Minami , MRS Bulletin/August (2000) (hereinafter "Minami"), Japanese Patent document JP 5-251705 to .
As to interpreting scope of the claims, absent a structural sequence, as recited in the dependent claims, "on" is noted and determined to have a scope indicating a relationship but not requiring "above" or "below" or directly contacting, and includes a relationship when the product is turned upside down. 
With respect to claims 1, 7, 13, 17, Nomura teaches a display product (see, for example, the first sentence in the top left paragraph on page 1270) comprising: a substrate (YSZ; as shown in FIG. 3A); and a switching element (the TFET, including the gate structure, including the gate terminal ITO and the gate insulator amorphous HfO2, the InGaZnO channel, the source and drain), with the TFET on the substrate YSZ, as shown in FIG. 3A), wherein the channel of the TFET; wherein the source and drain terminals partially overlap with the gate terminal, and wherein the TFT is structured as top-gate. 
Nomura is silent on (1) whether the channel would be implemented as amorphous InGaZnO; (2) whether the substrate would be implemented as glass or plastic; and (3) whether the carrier density of the channel would be less than 10^18 per cc.
These implementations/modifications, however, are well known in the art and are known to be suitable and desirable implementations/modifications. 
Specifically, the art well recognizers the suitability and desirability of using InGaZnO in amorphous, instead of crystalline, form over a plastic substrate. See, for example, Orita and Minami, and Orita and Mishima. And the art well recognizes the suitability of placing plural switching elements (TFETs, for example) on a substrate.
Specifically, Orita teaches the suitability and benefits of using amorphous conductive oxides because of their potential use as transparent nature for flat the ability to perform low temperature deposition is desirable with plastic substrates, to obtain plastic LCDs, and the flatness of the deposited films would meet requirements for producing OLEDs." Underlined by Examiner or emphasis.
Minami also teaches the suitability and desirability of forming amorphous InGaZnO (as "GaInO3-Zn2In2O3," for example) tertiary metal oxides (see, for example "Ternary-Ternary TCO Compound Systems, starting in the middle of the left column on page 42) as they are possible to make and use at/on room temperature substrates, and explaining how various metal oxides are usable in flat panel displays (see, for example, the top left column describing the use of ZnO (as well as ZnO:Ga, which it also taught to be desirable alternative replacement for the high cost and scarce InSnO; see for example, the "Conclusions," in the left column on page 43) and InO (as well as GaInO3) TCOs in flat-panel displays (see, for example, the last two paragraphs in the left column on page 38), and noting that "the use of multicomponent oxide materials makes possible the design of TCO films suitable for specialized applications because their electrical, optical, chemical, and physical properties can be controlled by altering their chemical compositions.
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.06 and 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to have implemented the Nomura disclosed InGaZnO FET using amorphous InGaZnO as channel, as taught by Orita to be a desirable form to obtain "low temperature deposition [as] desirable with plastic substrates, to obtain plastic LCDs, and [wherein] the flatness of the 
In addition to the teaching of Orita (to use low temperature plastic substrate) and the teaching of Minami (to use room temperature substrate), it also noted that the art well recognizes the suitability and equivalence of using YSZ, glass, and plastics as substrates for TFETs. See, for example, Mishima, [0034] teaching the suitability/equivalence of YSZ, glass, and plastic (wherein Benedict notes that polystyrene is plastic; see, e.g., column 3, lines 68-70) for use as substrates in displays. 
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.06 and 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to have placed the switching element described by Nomura (as modified in view of the teachings of Orita and Minami to have amorphous InGaZnO channel) to place the switching element on glass or plastic substrate, instead of YSZ, as taught suitable by Orita, Minami, and Mishima. 
With respect to the carrier density being less than less than 10^18/cm^3, it is noted that the art well recognizes the suitability and desirability of using switching elements having carrier density less than 10^18/cm^3. See, for example, Hamada and Kawasaki. 
Specifically, see Kawasaki [0005] referring to Hamada as teaching that using carrier density less than 10^18/cm^3 is desirable to simplify the product by avoiding the use of a shield. And see Hamada, the Abstract, teaching Therefore, the oxygen content in the ITO film is increased, a carrier concentration is controlled to 10^18/cm^3 and less to lower electrical conductivity and the ITO film is used as the semiconductor active layer 8 so that element characteristics can be improved without influence of light.

The contention that Narushima fails to disclose carrier density less than 10^18 per cm^3 has been considered and found woefully unpersuasive as it directly contradicts the sworn, presented affidavits. See, for example, the express admission in the last sentence of the paragraph ending above the figure in page 6 of the affidavit. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to implemented the switching element Nomura teaches (as described modified above, in view of Orita, Minami, and Mishima) so the channel (active layer) in the switching element is modified to have less than 10^18/cm^3 and thus yield a simpler device wherein a light shield is not necessary, as taught by Kawasaki and Hamada to be desirable and suitable.
With respect to claims 2, 8, 14, and 18, see, for example, Nomura FIG. 4B, showing the device operable in normally off type.
With respect to claims 3, 9, 15, 19, they recite a physical characteristics of a channel material that is the same material as in the prior art, and wherein the prior art material would have the same crystalline structure (amorphous). The physical characteristics therefore would inherently be met. 
Indeed the mechanism of increasing the carrier density is by increasing the oxygen content at formation of the amorphous InGaZnO channel, so oxygen deficiency is reduced, which results in less defects, which results in less defect scattering (and therefore higher mobility) along with higher carrier density (because of less recombination of free carrier, as associated with the less oxygen deficiencies). 
With respect to claims 4 and 10, the TFT shown in FIG. 3A of Nomura is top-gate.
With respect to claims 21 and 22, the product described by Nomura (as modified in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki), as applied to claims 1 and 7 teaches all of the features of claims 21 and 22, including having the carrier concentration of the amorphous channel layer being less than 10^18 per cm^3 and also less than 10^17 per cm^3, as Narushima teaches, or 1.5 x 10^17 per cm^3, as expressly admitted by applicants in the provided affidavits (see, for example, the express admission in the last sentence of the paragraph ending above the figure in page 6 of the affidavit).
Specifically, see Kawasaki [0005] refers to Hamada as teaching that using carrier density less than 10^18/cm^3 is desirable to simplify the product by avoiding the use of a shield. And see Hamada, the Abstract, teaching that as the oxygen content in the ITO film is increased, a carrier concentration is controlled to "10^18/cm^3 and less," underlined herein for emphasis, to lower electrical conductivity (and thus increase channel resistance) and the ITO film is used as the semiconductor active layer 8 so that element characteristics can be improved without influence of light. 
Hamada expressly teaches lowering the carrier density below degenerate levels (see, for example, [0016]) to achieve a semiconducting active (i.e., channel) layer and, thus avoid the need for a light shielding layer and the attendant complexity (e.g., needing to increase the number of steps, providing a floating potential, so that it is necessary to set the light-shielding layer to a ground level, and dealing with the generated a parasitic capacitance; see, e.g., [0005]). And the semiconductor art well recognizes that non-degenerate carrier density level is achieved when the carrier density is 10^18 per cm^3 to 10^16 per cm^3 and below. See, for example, Stutius, FIG. 5, and see column 9, lines 38-41, describing non-degenerate carrier density to have a scope including that of 10^16 per cm^3. 
And the art well recognizes that ability to lower carrier concentration in Transparent Conductive Oxides by reducing oxygen deficiency, which oxygen deficiency produces the carriers. See, for example, Hamada, [0019], and Minami, the last sentence on the left column of page 41.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to have implemented the amorphous InGaZnO channel so that it has carrier density less than 10^17 per cm^3 to have non-degenerate active (channel) layer as taught suitable and desirable by Hamada to avoid the need for a shielding layer and the attendant complexity (e.g., needing to increase the number of steps, providing a floating potential, so that it is necessary to set the light-shielding layer to a ground level, and dealing with the generated a parasitic capacitance). 
06.	Claims 6 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nomura, further in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki, as applied to claims 1 and 7, further in view of PGPUB US 2003/0127658 of a patent application by "Sheu."
With respect to claims 6 and 12, the product described by Nomura (as modified in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki), as applied to claims 1 and 7, describes using ITO as the source and drain terminals (electrodes; see, for example, Nomura, middle column, page 1271, lines 4-6), but appears silent on using a gold layer over an InGaZnO layer as the source and drain terminals (electrodes). 

As to the product described by Nomura (as modified in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki), as applied to claims 1 and 7, teaching using ITO as the source and drain terminals (electrodes; see, for example, Nomura, middle column, page 1271, lines 4-6), but appearing silent on using a gold layer over an InGaZnO layer as the source and drain terminals (electrodes) instead of, or as alternative to, the ITO, it is noted that the prior art well recognizes using the equivalence of using an ITO and ZnO:Ga and In2O3 based TCO electrodes as well as a gold layer electrode, as plural layer electrodes. See, for example, Sheu, [0035]. Indeed, Sheu teaches that an electrode combining a TCO and gold is equivalent to ITO.
And Minami teaches (see "Ternary-Ternary," right column and "TCO Material Design," left column, both on page 42) that InGaZnO and ITO are suitable alternates as TCO material. 

Response to Arguments 
07.	The argument(s) in the 8/13/2021 "Response" have been fully considered. The argument(s), however, are not found persuasive. 
Expressly contending in the Remarks that Narushima would be disclosing n=1.5x10^17 per cm^3, the Response nevertheless contends the independent claims are allowable over the prior art because the prior art fails to describe or teach an amorphous InGaZnO channel having carrier density less than 10^18 per cm^3. 
In response, it is noted that Nomura in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki, teaches an amorphous InGaZnO channel having carrier density less than 10^18 per cm^3, because Narushima (at least as expressly admitted to by the Affidavits) teaches a-InGaZnO layer having carrier density less than 10^18 per cm^3.
The contention directed to Kawasaki and Hamada is noted but are found to be unpersuasive because Kawasaki and Hamada are introduced as teaching reducing the carrier density in a channel of a TFT to avoid the complexity and undesirability of using a light-shielding layer. 
The contention directed to claims 21 and 22, further narrowing the carrier density to be less than 10^17 per cm^3, is considered and not found persuasive, detailed supra in the rejection of claims 21 and 22. Briefly, Hamada teaches and motivates channel carrier density that results in non-degenerate channel carrier 
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION
08.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.

Primary Examiner, Art Unit 2814